Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicant’s response filed December 21, 2020 has been fully considered and entered.  However, Applicant has not elected a single species within each group.  The Restriction Requirement has been clarified below.  The species within each of groups I-III are directed to different embodiments and have mutually exclusive characteristics.  For example, in Group 1 below, claim 2 is directed to the embodiment in Fig. 3 while claim 3 is directed to the embodiment in Fig. 10.  The two claims are mutually exclusive because the converged position cannot be located between the light shielding element and the light incident end as required by claim 2 and also satisfy the converged position located in the waveguide as required by claim 3.  As such, Applicant is required to elect a single species within each of the groups I-III for prosecution.  For example, Applicant may select claims 2, 6 and 9.


Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Group I:
Species I: drawn to a converged position located between the light shielding element and the light incident end of the waveguide element (claim 2).
Species II: drawn to a converged position located in the waveguide element (claim 3).
	Group II:
Species I: drawn to a light shielding element located between the light transmitting device and the projection device (claim 6).
Species II: drawn to a light shielding element located between the light transmitting device and the waveguide element (claim 7).
Species III: drawn to a light transmitting device which is a reflection element (claim 8).
	Group III:
Species I: drawn to a light transmitting device which is a prism (claim 9).
Species II: drawn to a light transmitting device which is an optical adhesive (claim 10).

The species within each group are independent or distinct because as disclosed the different species recite mutually exclusive characteristics for each identified species within each group.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 24, 2021